Per Curiam,
We are disposed to affirm this decree upon the record as it is now presented to us. In doing so we think it just to the parties that we state our view of the relations they occupy to each other.
First: The rules adopted by the joint action of the officers of these companies for the management and maintenance of that part of the River Front Railroad that is the subject of this contention amount to an agreement or contract upon the subjects to which they relate.
Second: Such contract is not irrevocable but is subject to such modification as circumstances may require in order to promote the purpose in view and the interests of the parties.
Third: Such changes cannot be made arbitrarily at the will of either party, but require the concurrence of both.
Fourth: Either party may give suitable notice of its purpose to withdraw from the arrangement at and after a day named. Thereafter if the parties cannot readjust their relations to each other the courts must make such ad interim orders as shall protect the rights of the parties and secure the preservation and operation of the road.
Finally, in disposing of such a question the relative ownership, tonnage, and other relevant circumstances should be considered.
'We have no doubt the parties will be able to give intelligent attention to all such considerations and arrange for the future without the aid of the courts.
The decree is affirmed subject to such qualification as to its conelusiveness as this opinion indicates.